UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A AMENDMENT NO. 2 TO CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) February 18, 2011 SPAN-AMERICA MEDICAL SYSTEMS, INC. (Exact name of registrant as specified in its charter) South Carolina 0-11392 57-0525804 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 70 Commerce Center, Greenville, South Carolina (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (864) 288-8877 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) This Form 8-K/A amends the Company’s Current Report on Form 8-K dated February 18, 2011 and filed with the Commission on February 24, 2011, as previously amended by Amendment No.1 thereto filed with the Commission on March 11, 2011. Item 5.07. Submission of Matters to a Vote of Security Holders As previously reported, the voting results from the Company’s 2011 Annual Meeting of Shareholders held on February 18, 2011 on how frequently the Company should include a non-binding advisory “say-on-pay” vote on the compensation of the Company’s executive officers in its annual proxy materials were as follows: Matter Every Year Every 2 Years Every 3 Years Abstain Broker Non-Votes Frequency of Say-on-Pay The Company’s Board of Directors has determined to include a non-binding advisory “say-on-pay” vote on the compensation of the Company’s executive officers in the Company’s annual proxy materials every 2 years consistent with the preference of a plurality of the votes cast on the matter at the Company’s 2011 Annual Meeting of Shareholders. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SPAN-AMERICA MEDICAL SYSTEMS, INC. (Registrant) Date:May 23, 2011 By: /s/Richard C. Coggins Richard C. Coggins Chief Financial Officer
